One does not 
usually say anything personal from this podium. I would submit, however, that 
my position does allow me to depart from this role. Exactly two years ago, I 
finished my address here and left this very podium for what I thought was the 
last time. Yes, I foresaw my resignation from the post of Foreign Minister of 
the Soviet Union, as I also foresaw menacing changes coming. 
Before coming here again I reread that address. The ideas that inspired 
it are, I think, still valid today. They helped me make a forecast that has 
been borne out by current events. I said then that all the peoples of the 
Soviet Union were entering the political arena and reassuming their age-old 
national names. 
 
All of them, including my country, are being dogged by the merciless 
onslaught of the economic crisis, which I also spoke about in my appeal to the 
international community to set up an international mechanism capable of 
mitigating its adverse effects. 
I said then that after the end of the cold war new and sinister figures 
would appear on the world political scene, and that the breakdown of attempts 
to take the road to democracy would give rise to chaos and new dictatorial 
regimes. I followed my prediction about the threat of new armed conflicts 
emerging, of mass hostage-taking and the spread of terrorism with the 
conclusion that regional structures security structures - operating under 
United Nations auspices must be set up. 
Even that long ago, two years, I keenly felt the need to really think in 
terms of doctrine about the new realities of the contemporary world, to 
re-examine the old principles of our interrelationships, in both the inter-
and intra-State areas, and to work out new ones. 
When I spoke then I was speaking as the Minister of Foreign Affairs of a 
great Power. Now I am speaking as the representative of a country that is 
microscopic in comparison. However, the dramatic change in scale does not 
reduce the size of the problems. In that tiny part of Earth called Georgia, 
which history has nailed to the geopolitical cross, have converged, in a 
manner that passes understanding, all the woes and contradictions that the 
Empire fed into its genetic code and constantly generated, and which continue 
to rack us even now that the Empire is dead. Everything I thought and spoke 
of, foresaw and predicted has befallen Georgia, my country. And there was no 
need for clairvoyance, either; all you needed was to know the system you were 

dealing with. One of the greats once said that predicting important events in 
the future was no more difficult than successfully guessing the past: if past 
events leave traces, then, logically, future events must have roots. 
The system was doomed. In August 1991, there was an attempt to save it 
using its own typical methods: conspiracy, flouted laws, the use of force. I 
had on many occasions warned about the possibility of a coup and totalitarian 
revanchism. If the necessary conclusions had been drawn from these words of 
warning, then we would have been dealing not with the chaotic collapse of a 
huge Power, but with relatively painless and controllable transitions to a new 
status quo and to the formation of new States. The swiftness of the death 
throes and the speed of the disintegration took the world community by 
surprise. It was caught off guard, and is now seeing how new offshoots of 
violence, new offshoots of catastrophe, are sprouting from the exposed 
rootstock. 
Georgia will serve as a typical example. Here we have deep 
socio-economic crisis. Here the fall of the Empire was attended by the rise 
of a dictatorial regime. Here several internal conflicts were provoked, and 
separatism threatens to break up a small country and splinter its historic 
territory into dwarf States. Here subversion, terrorism and mass 
hostage-taking rule. And, finally, here as nowhere else is the danger so 
great that the existing internal conflicts will merge with the ones in 
neighbouring States and grow into regional or even continental wars fought 
along national or religious lines. 

I would recall that, like some other countries, Georgia was incorporated 
into the Soviet Union by military force. That force was inspired by an 
ideology that placed the interests of the class struggle far above common 
human goals and national values. In the light of this ideology, the integrity 
of territories and borders that had been shaped over time was of no 
significance: they were redrawn and parcelled out again to follow the lines 
on the battlefield of proletarian internationalism. The State, political, 
administrative and territorial structure so formed was such that it contained 
within itself the germs of dissatisfaction, smouldering enmity and potential 
conflict within republics and between them. 
Time bombs were planted for our futures. While the power of ideology and 
repressive compulsion kept this heterogeneous community together, the bombs 
lay idle. As soon as that power was removed, they went off, and today a blast 
front of enormous power is destroying whole States. 
Georgia too is threatened. The history of Georgia's struggle for 
statehood spans many centuries. For many centuries, this struggle went 
together with the formation of a distinctive national culture and the defence 
of its faith and language. In the year 337 AD, Christianity, as the State 
religion, blessed the country's impulse towards unity within its own common 
borders. Having become a powerful State in Western Asia by the eleventh and 
twelfth centuries, Georgia established cultural centres both within its own 
borders and in various other States beyond. 
My portrait of Georgia would not be complete if I missed out one very 
important feature: from time immemorial, as part of the flow of peoples, 
ideas and cultures, Georgia has upheld racial and religious tolerance as a 

basic tenet of its way of life. Forced to do battle with the most powerful 
foreign adversaries, Georgia did not suffer from either xenophobia or 
religious fanaticism. In its capital city, Tbilisi, within an area of one 
square kilometre, one can see a Georgian Orthodox church, an Armenian 
Gregorian cathedral, a mosque, a synagogue and a Lutheran church. Christian 
from the fourth century on, Georgia has also seen Islam take root in some of 
its historically important provinces. And never was there enmity or discord 
between them, nor was anyone denied the right to live according to his or her 
own beliefs or traditions. 
Unfortunately for all of us, the slings and arrows of history brought 
down this unity, from within as well as from outside, and something similar is 
happening now. I consider it my duty to draw your attention to the Caucasus 
region, as, here and now, a new and serious hotbed of interethnic, regional 
and international tension is emerging. 
This new source of Shockwaves is within the mainstream of contemporary 
geopolitical trends: the displacement of a global confrontation onto regional 
levels. This displacement has taken the form of large-scale armed conflicts, 
such as the ones we are seeing in some countries of Europe, around the 
Dniestr, at home in Georgia and in Transcaucasia, and in Central Asia. 
This vacuum of ideas abhors its own emptiness. We should have started 
thinking about events in the huge expanse from Bosnia to Tajikistan, including 
the Caucasus, and studying them, long ago, to find out the whys and 
wherefores. Sound politicians and statesmen as well as ordinary people, 
whether Christian or Muslim, who live in this vast area or elsewhere have a 
duty to halt this most dangerous process. The threat of large-scale conflicts 
kindled and enflamed by fundamentalism of whatever kind is too 

serious to be ignored. And the danger is that much greater when fanaticism is 
exploited by fundamentalists of a Bolshevist stripe. 
Although they have various causes, the new conflicts do have some 
features in common, particularly the following: they all began and are 
developing against a background in which a number of factors are operating 
either simultaneously or partially. These are an ethnic patchwork; a variety 
of religions and denominations; socio-economic inequality; and a troubled 
historical and political past. 
In the case of the Caucasus, these factors which are common to all the 
regions in question must be added to the specificity of its geopolitical 
situation. At the meeting point of powerful geopolitical forces, it has from 
time immemorial served as a buffer zone between South and North, Christianity 
and Islam, as an arena in which they played out their aspirations and 
interests. 
The disintegration of the Soviet Union has left an opening for new 
rivalries to appear. Because of their political, economic and military 
weakness, the new States of the Caucasus are not able to fill this vacuum and 
establish reliable safeguards for their own security. External forces apart, 
various internal groupings are trying to turn the vacuum to their own 
advantage under the cover of nationalistic, pseudopatriotic, separatist, and, 
most recently, even religious guises with their own, self-serving political 
agendas. 
The activities of the so-called Confederation of the Mountain Peoples of 
the Caucasus, which has flouted the sovereignty, the territorial integrity and 
the borders of the Republic of Georgia, have made this clear in one way or 
another. Against the will of the people of the northern Caucasus and their 
legally elected governments, this illegal, in essence openly terrorist, 
 
militarized organization, serving no State, has called for any means to be 
used, including mass terror; has declared our country, and its capital city, a 
disaster zone; and has been sending mercenaries and terrorist killers, in the 
guise of volunteers, across our frontiers. Under our very eyes, the flames of 
war are rising, and are even now threatening to engulf not only Georgia alone. 
Right before our eyes a new war is blazing up, threatening not just 
Georgia. There is only one conclusion to be drawn: in comparison with the 
other "hot spots" of the post-communist world, the risk of conflict in the 
Caucasus is higher, and the Caucasus therefore endangers international peace 
and security more. 
Georgia is at the very centre of where the problems of the Caucasus 
meet. Yet again, as so often before in our history, Georgia's fate, its 
statehood and its very existence are marked on the map. Faced with the 
complex interactions of internal and external forces, we are striving to 
implement an active, balanced policy. Within the country, our policy is one 
of democratic transformation, national reconciliation and peaceful settlement 
of conflicts, while externally it is one of the development of friendly 
relationships with all the countries in the region and cooperation with the 
world community. 
We are grateful to our neighbours through history: to Turkey, with which 
we have concluded a friendship treaty; and to Iran, with which we are 
developing friendly contacts, to the mutual benefit of both countries. Our 
centuries-long links with the peoples of Transcaucasia, Armenia and 
Azerbaijan, and with the republics of the Northern Caucasus and with Ukraine, 
give us an excellent foundation for close cooperation in the interest of our 
countries. 

Of particular importance to us and not to us alone are our relations 
with Russia. Russia has assisted us in setting up machinery to settle the 
Georgian-Ossetian conflict. Twice now Russia has borne witness to the 
principle of the territorial integrity and inviolability of the borders of our 
State, and has joined in the process of achieving a peaceful settlement in 
another conflict, in Abkhazia. 
A stable, prosperous and democratic Russia is a factor on a global scale 
and global in significance. A threat to Russia from the forces of 
totalitarian revanchism is a threat to us all. In the conspiracy against 
Georgia which is now coming out into the open, Russia's red-brown 
reactionaries are standing shoulder to shoulder with the extreme 
fundamentalists, home-grown fascists and separatists. The world must know 
about this, and the world has a duty to help reinforce a stable, democratic 
Russia and, by so doing, help both us and its own self. 
Those are the facts of our political life today. Those facts are why we 
keep trying to achieve the establishment of a Transcaucasian mechanism for 
consultation and agreement. We propose that we should begin to establish a 
system of collective security in the Black Sea-Caucasus region, and, in this 
regard, we very much appreciate Turkey's initiatives. We support the new 
institutions of the Conference on Security and Cooperation in Europe (CSCE), 
whose goal is conflict prevention and the protection of the rights of national 
minorities. Our doors are wide open to fact-finding missions from European or 
world organizations. 
 
However, today this is not enough. The end of the cold war has put the 
need to develop a more effective system of global security on the agenda. The 
pace of events is outstripping us; the European process is falling behind, and 
has been very late with its response to the challenges of a time of 
transformations. There has been a significant lag too in the United Nations 
reaction to the major changes in various regions of the world, with the 
changes in the former Soviet Union in the forefront. 
We welcome the bold initiatives of the Secretary-General aimed at making 
the Organization more dynamic and capable of responding quickly to the needs 
of the day. His report "An Agenda for Peace" (A/47/277) quite rightly raises 
the question of the United Nations taking a multi-tiered approach to the 
problems of the modern world. It is a good thing that an authoritative, 
independent commission has been set up to examine the role of the Organization 
under current conditions. 
There is no need to fear reforms when reforms are so necessary, 
especially, in our view, in the two interrelated fields of peace-keeping and 
nation-building in the newly independent States. I have a number of 
suggestions to make about these two fields. 
My first suggestion concerns the establishment of a global monitoring 
network for the monitoring, prevention and settlement of internal conflicts. 
Special United Nations observers at "hot spots" and regional bureaux, missions 
and information centres would help us obtain a clear picture of events and 
develop specific responses. The machinery for doing this should be based 
right in the regions where conflict is occurring; in our example, in the 
Caucasus it could be based on the United Nations office in Tbilisi. We would 
also suggest expanding the mandate of the CSCE High Commissioner for national 

minorities so that, if required, he could inform the Secretary-General and our 
Organization's Commission on Human Rights. The most important thing is that 
this should be got off the ground as quickly as possible. Similar 
institutions with the same mandates could be established within other regional 
organizations too. 
The United Nations needs a special body to collect and process 
information on potential ethnic conflicts and to draw conclusions and issue 
recommendations based upon it. Another of its functions would be to forecast 
conflict situations at an early stage in their gestation. 
The International Court too could be brought in to consider conflicts. 
The role and the capabilities of the Security Council must be looked at 
anew. We have more than once raised the issue of whether the Military Staff 
Committee should not become more actively involved. Now that the cold war is 
over but the number of "hot spots" is burgeoning, the Security Council cannot 
do without this, or another similar structure, if it is to carry out its 
function under the Charter in full measure. 
It must be made binding on the States Members of the United Nations to 
inform the Security Council of imminent conflicts. Failure to comply must 
call down sanctions. We commit ourselves to sending the United Nations and 
its Security Council annual reports on the state of affairs in the areas of 
the protection of human rights and national minorities, and on crisis 
situations which could lead to serious complications within the country or the 
region. 
This problem has yet another facet: information. Rivalry spills over 
into the newspapers and on the airwaves, and the side with the best 
technology, the most money and the widest access to the media and to media 
 
people wins. Public opinion becomes one-sided and unfounded, but this again 
is half the battle. The worst thing is that this guerrilla warfare in the 
media nourishes the soil of conflicts and makes them more difficult to 
settle. We see a possible way out of this by establishing centres to 
disseminate objective information under the auspices of the international 
organizations. 
My second suggestion concerns the problem of refugees. Ethnic conflicts 
have increased their number manyfold: no one now knows exactly how many there 
are. No one knows what resources are needed to help them and what we should 
start doing first to rule out the possibility of fresh conflicts after they 
return home. Here too a system of observers is needed, as is an aid 
organization larger in scale than what we have now and capable not only of 
providing material support but of making the whole process more manageable. 
In our view, the work of the Office of the High Commissioner for Refugees 
needs root-and-branch reform. 
My third suggestion is that there should be general and comprehensive 
control over the proliferation of arms. The clans of ethnic mafiosi spawned 
under the totalitarian system are accumulating the colossal sums needed to 
acquire weapons and to suborn soldiers into taking part in hostilities and 
passing out materiel to the irregulars on the quiet. The national security 
forces and law-enforcement agencies in the young independent States are being 
overwhelmed by this epidemic of out-of-control arms races. What we need are 
international rapid deployment forces a sort of Interpol of Blue Helmets -
an independent disarmament monitoring agency and the introduction of regional 
arms registers. 

My fourth suggestion is for United Nations rapid deployment forces in the 
field of international legal thought and theoretical and doctrinal 
developments. The traditional system of legal guidelines is lagging 
hopelessly far behind the onrush of geopolitical changes. The world is facing 
arbitrary and one-sided interpretations of a whole range of internationally 
recognized principles. Arbitrary, wild-cat declarations of sovereignty have 
led in practice to encroachments on the territorial integrity of States and on 
the inviolability of their borders, and to large population groups being 
turned into second-class citizens; it has also caused and will cause many 
bloody conflicts. 
Unfortunately, separatism and extremism, when combined, are the ruin not 
just of States but of legal systems too. The top dogs of the separatist 
movements are bending the rules so far they are turning them into 
caricatures. If extremist separatism is not stopped, what awaits is a world 
splintered and in collapse, with the anarchy and chaos lasting into the 
twenty-first century. 
On no account can some principles be made absolute at the expense of 
others. It is morally wrong for one group to go for self-determination as if 
they do not notice that for centuries, side-by-side with them, on the same 
land, there have been peoples living, peoples that cannot physically be 
removed. This is the problem to beat all problems of today's world. 
Every aspiration, every claim, every norm and category should be measured 
in terms of the human scale of politics, whose priorities are the equality of 
the rights of each citizen, of everybody, regardless of nationality, 
ethnicity, language or religion. In the light of this approach, we see that 

not only do national minorities need to have their rights protected, but so do 
the citizens of the majority, however paradoxical that may sound. Otherwise, 
we may face an updated form of apartheid and ethnic dictatorship, like we have 
in the conflict zone of Abkhazia, where the minority has managed to impose its 
will on the majority. 
How could this have come about? What we have here is a classic example 
of self-interested bending of the law. Thanks to a discriminatory electoral 
law, electors of a single nationality, comprising no more than 18 per cent of 
the population, send more deputies to the parliament of the Abkhazian 
Autonomous Republic than the electors in another that makes up more than half 
the population there, and the rights of the other national groups are being 
trampled on too: it takes only a third as many votes to elect one Abkhazi 
deputy as it does to elect a Georgian, a Russian, an Armenian and so on. 
At the end of the day, this kind of legal extremism leads to bitter 
confrontation. The governing elite, reflecting as it does the mood of the 
extremist wing of the minority, is ruling by Draconian diktat and is going so 
far as to wrest territory that has been Georgia's from time immemorial away 
from it. 

Separatism is immune to dialogue and compromise: this we know from our 
own experience. Separatism does not want talks, rejects the methods of 
rational politics and even balks at implementing what it has agreed. It 
switches meanings, calling aggression and occupation "movement of military 
sub-units within our own territory". How can this be? And in Georgia, on 
Georgian soil, where Georgians and Abkhazis have lived, still live and will go 
on living together? 
In the near future the General Assembly will consider a draft declaration 
on the rights of national minorities. We are going to support it, as we 
supported the corresponding resolutions of the CSCE. However, I wish to say 
once again that any instrument of this kind must also contain an article on 
minorities' share of the responsibility for maintaining stability and peace in 
the territory where they live. 
It is also time to develop more precise criteria for which legal subjects 
are entitled to self-determination, and to introduce a practice of 
independent, expert examination of the facts involved in the arbitrary 
interpretation and exercise of this right. 
My fifth suggestion concerns the fact that none of the above will work 
properly unless more effective machinery for supporting the new democracies 
economically is set up. My saying so does not detract from our gratitude to 
the European and world financial institutions; it is thanks to them that we 
are still alive. However, facts are facts: the economies of the republics of 
the former Union, are on the brink of catastrophe. The drop in production by 
almost a third, in Georgia's case, the lack of fuel and raw materials and the 
catastrophic increases in prices for them, the loss of traditional suppliers 
and markets and imminent mass unemployment set a limit to democratic 
transformations. 

I say to you most emphatically: the appalling economic crisis in the 
republics of the former Union will send shock waves throughout the world. If 
this goes on, a social explosion of enormous force is inevitable. A change in 
values away from democracy to those of the power of the firm hand is 
inevitable. And for this the world will have a higher price to pay than it 
would have to pay now. Let us think how we can prevent this, let us think 
what sort of system of reliable international economic insurance we can try to 
set up. 
It is quite clear that this point must be taken into account in the 
international organizations, particularly the United Nations: it is difficult 
to talk about world economic stability and a single world zone of security if 
the world's leading Powers do not take part. The Security Council absolutely 
must exert real influence on the state of affairs. I used to come out against 
increasing the number of permanent members. Now that the Soviet Union has 
fallen apart and the balance of power has shifted, we need to concern 
ourselves with finding the best composition of permanent members to increase 
the degree of effect that the Security Council can have on the world economic 
process, and not just on the economic process. The role of economic giants 
such as Germany and Japan will have to be rethought. 
I would mention in passing that the forecasts concerning certain 
pretensions on the part of the United States of America to some kind of 
special role in the new circumstances that would allow it to impose its will 
on the world have not proved to be accurate what I have in mind here is the 
principal, fundamental trend. The balanced foreign policy of this great 
country has not run counter to the interests of other States and, in the final 
analysis, has helped maintain the balance in the interests of peace and 

stability. We would like to hope that the United States will go on being a 
guarantee of peace, order and equilibrium in the new, extremely complex 
conditions and in the process of building the new world order. 
The United Nations cannot stand idly by when it comes to material support 
for the new democracies. Here too we need rapid deployment forces, economic 
ones this time. The United Nations is quite within its powers to coordinate 
the activities of the World Bank, the International Monetary Fund and other 
regional and international institutions more effectively and on a new basis in 
order to give fuller support for the success of the economic reforms in the 
new States that have begun that most important process, the building of 
democratic societies. 
My sixth suggestion is that we are quite simply obliged to introduce into 
the body of international law an instrument concerning the personal 
responsibility of individuals who incite mass disorders, political brutality, 
hostage-taking, terrorist acts or any kind of blockade, whether economic or 
political. Our troubled times have brought these people forth. The pygmies 
are in revolt against humankind. This has all happened before, but the world 
has never before had to face a wave of "Messiahs" wanting to consolidate their 
power on the back of the sufferings of their own people on the scale it is 
facing them now. Lilliputians tying down Gullivers that is the reality in 
many countries, including my own. 
I now come to my seventh and last suggestion. Everything I have said so 
far attests to the fact that our common responsibility for peace and security 
requires us to harmonize and coordinate our common efforts in the political, 
economic, military, financial and ecological fields. These fields should be 
managed on four interdependent and interrelated levels: the intra-State, 

the regional, the supraregional and the worldwide. The first level will not 
become established unless our Organization manages to find ways to support the 
making of the new democratic States. The second will be possible if there is 
agreement on an identity or a proximity of interests on the part of the States 
involved in regional cooperation. Organizations such as the CSCE, the 
Organization of African Unity, the Organization of American States and an 
alliance of the countries of the Black Sea basin could form the basis for the 
third level. The fourth level involves establishing a coordinating system for 
interactions on a world scale, in which the principal coordinator would be the 
United Nations and its institutions. 
This rostrum has always seemed very high to me. I used to feel how high 
it was even when the the world was ready to hang on the every word of the 
representative of a huge and mighty Power, whatever that word might be. That 
is the privilege of the powerful, but I did use to try to make our words sound 
like a message of good will rather than of malign force. Now that I am 
speaking on behalf of a small and weak country, I feel how much higher this 
rostrum has grown and what a lifeline it is for my homeland. 
There was a considerable element of risk involved in my present ascent of 
this rostrum: things are very bad indeed back home. The bombshells of hatred 
are exploding all too often there. Those shells are aimed to destroy our 
policy of democratically establishing and constructing an honest, just State 
open to the world. Such explosions are all the more likely today, in the 
run-up to parliamentary elections in which the people of the Republic of 
Georgia must either endorse or reject our policy of democracy and freedom. 
Nevertheless, I have come so that Georgia does not lose what is now its 
only chance to tell the world about its hopes and aspirations, to confirm the 

truth and refute the lie. I have come so that I can once again reaffirm my 
commitment to the word we gave the world community. What of it that the scale 
has diminished and the horizons have closed in? I am thinking, speaking and 
acting in accordance with the same principles and norms I have stood up for 
here for all these years past. 
Finally and this will be my last personal confession I have missed 
your company very, very much. 
I have gone over the time-limit, but the way things are is that the 
smaller the size and scale of a State, the more time it needs. 
I thank you for hearing me out. 
